Citation Nr: 0115841	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  01-04 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to an effective date earlier than May 9, 1995, 
for a grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 30 
percent for PTSD.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to May 
1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in May 2000 by the Detroit, Michigan, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The issue of entitlement to an initial evaluation in excess 
of 30 percent for PTSD will be addressed in the remand 
portion of this decision. 


FINDINGS OF FACT

1. A decision by the Board in July 1987 denied the veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disability, to include PTSD, and unappealed RO 
decisions in November 1992 and June 1993 continued the 
denial of service connection for PTSD.

2. The veteran filed a reopened claim for service connection 
for PTSD on May 9, 1995, which claim was ultimately 
granted by the rating decision of May 2000 on the basis of 
new and material evidence.


CONCLUSION OF LAW

1. A decision by the Board in July 1987 and decisions by the 
RO in November 1992 and June 1993, denying entitlement to 
service connection for PTSD, are final.  38 U.S.C.A. §§ 
7104(b), 7105 (West 1991 & Supp. 2000). 

2. An effective date earlier than May 9, 1995, for a grant of 
service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.400 
(q), (r) (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  In the 
veteran's case, the Board finds that the RO complied with the 
provisions of the VCAA with regard to the earlier effective 
date issue.  The veteran was notified by the RO of the laws 
and regulations concerning effective dates.  He did not 
identify any evidence which had not been obtained and 
considered by the RO which would be pertinent to his claim 
for an earlier effective date.  The Board will, therefore, 
proceed to consider the merits of the claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096 (2000).

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.400 (2000).  
The effective date of an award of compensation based on a 
reopened claim is the date of receipt of the reopened claim 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(r) (2000).  The effective date of an award of 
compensation based on new and material evidence received 
after final disallowance is the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 4.400(q) (2000).

In the veteran's case, prior to the rating decision of May 
2000, which granted entitlement to service connection for 
PTSD, his claim for service connection for PTSD had been the 
subject of prior final disallowances.  A Board decision in 
July 1987 denied entitlement to service connection for an 
acquired psychiatric disability, to include PTSD, and 
unappealed RO decisions in November 1992 and June 1993 
confirmed and continued the denial of service connection for 
PTSD.  The basis of the Board's denial of the claim in July 
1987 was that at that time the "available evidence does not 
establish the diagnosis of a posttraumatic stress disorder or 
otherwise support the association of acquired psychopathology 
with service."  The evidence of record actually demonstrated 
the prevailing diagnosis of a psychosis variously described 
with only one report referable to PTSD.  In any event, the 
Board's decision was based on judgment of the evidence and 
opinion.

The basis of the RO's denial of the claim in November 1992 
was that a VA psychiatric evaluation in July 1992 resulted in 
diagnoses of a delusional disorder and "rule out PTSD", so 
there was still no diagnosis of PTSD.  The basis of the RO's 
denial of the claim in June 1993 was that psychiatric 
evaluations at a county mental health clinic did not show 
that the veteran had PTSD related to active service.  

The veteran submitted additional evidence and reopened his 
claim on May 9, 1995, which was the date of reopened claim.  
The additional evidence since the last final disallowance of 
service connection for PTSD included a diagnosis of PTSD at 
the county mental health clinic in 1997 and a diagnosis of 
PTSD by a VA fee-basis psychiatric examiner in July 1999.  
The RO found that the diagnoses of PTSD constituted new and 
material evidence to reopen the claim and to establish 
service connection for PTSD.  Because the grant of service 
connection for PTSD accomplished by the rating decision of 
May 2000 was based on new and material evidence, the 
effective date of the grant of service connection is May 9, 
1995, the date of his new claim for service connection.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q).

The veteran has asserted his belief that the effective date 
of the grant of service connection for PTSD should be the day 
after his separation from service because, he contends, he 
has had PTSD since then.  However, there is no basis under 
the applicable statute and regulations to assign an effective 
date earlier than the date of reopened claim.  Entitlement to 
an effective date earlier than May 9, 1995, for a grant of 
service connection for PTSD is not established.


ORDER

Entitlement to an effective date earlier than May 9, 1995, 
for a grant of service connection for PTSD is denied.


REMAND

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.

The schedular criteria for rating psychiatric disabilities 
were revised effective November 7, 1996, during the pendency 
of the veteran's appeal.  61 Fed. Reg. 52700 (Oct. 8, 1996). 
When the law or regulations applicable to a claim change 
during the pendency of an appeal, the version more favorable 
to the veteran shall be applied.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-3 (1991). 

Under the former criteria, 38 C.F.R. § 4.132, Diagnostic Code 
9411, pertaining to PTSD, provided that a 30 percent rating 
was warranted when there was definite impairment in the 
ability to establish and maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
resulted in such reductions in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals before March 1, 1999) 
(Court) stated that the term "definite" in 38 C.F.R. § 4.132 
was "qualitative" in character, whereas the other terms used 
were "quantitative" in character, invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  

In a precedent opinion, VA's General Counsel concluded that 
"definite" is to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93; 59 
Fed. Reg. 4752 (1994).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c). 

Prior to November 7, 1996, Diagnostic Code 9411 provided that 
a 50 percent rating required that the ability to establish or 
maintain effective or favorable relationships with people be 
considerably impaired, and that, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
be so reduced as to result in considerable industrial 
impairment.  A 70 percent rating required that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that the psychoneurotic 
symptoms be of such severity and  persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent rating required that the attitudes 
of all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
totally incapacitating symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  The 
Court has held, however, that the criteria in 38 C.F.R. 
§ 4.132 for a 100 percent rating for psychiatric disability 
were each independent basis for granting a 100 percent 
evaluation and that, whenever unemployability was caused 
solely by a service-connected mental disorder, a 100 percent 
schedular rating was warranted.  Johnson v. Brown, 
7 Vet. App. 95 (1995).

In addition, prior to November 7, 1996, a regulation provided 
that, in cases in which the only compensable service 
connected disability was a mental disorder assigned a 70 
percent evaluation, and such mental disorder precluded the 
veteran from securing or following a substantially gainful 
occupation, the mental disorder should be assigned a 100 
percent schedular evaluation under the appropriate diagnostic 
code.  38 C.F.R. § 4.16(c) (1996).  

Under the revised criteria, 38 C.F.R. § 4.130, Diagnostic 
Code 9411, pertaining to PTSD, and a general formula for 
rating mental disorders, provide that a 30 percent rating is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.              
 
A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  Suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating requires total 
occupational and social impairment, due to such symptoms as:  
Gross impairment and thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

Under the circumstances of the veteran's case, the Board 
finds that the former criteria are more favorable to him, and 
that, consequently, his PTSD should be rated under the former 
criteria in the determination of the initial evaluation for 
the disability. 

At a VA fee-basis psychiatric examination in July 1999, 
conducted by Sohail I. Ahmad, MD, of Fort Gratiot, Michigan, 
the diagnoses on Axis I were PTSD, chronic, delayed onset, 
and schizoaffective disorder, bipolar type, with psychosis.  
The diagnosis on Axis II was schizoid personality traits.  
Dr. Ahmad reported  a Global Assessment of Functioning (GAF) 
score of 55-60.  The Board notes that the GAF scale is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994).  A 
GAF score of 55-60 denotes moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  

Although Dr. Ahmad reported a GAF score denoting moderate 
impairment, he also reported as follows:

[The veteran] had exposure to traumatic events that 
were extreme and severe.  He encountered psychological 
and physical injury.  The fact that he was injured by 
not the "enemy" but by "friendly fire" added to the 
sense of insecurity, danger, and fear.  This is a 
perception that is still an ongoing source of much 
daily and constant emotional turmoil for him.  Within 
this context, the current paranoid thought processes 
can then be viewed as an example of the PTSD being 
quite active.  [He] continues to display many other 
characteristics [sic] features of PTSD.  His 
vocational, social, cognitive, psychological, and 
adaptive abilities are to be quite limited.  
Prognostically speaking, chance of full recovery is, in 
my opinion, poor.

The Board notes that Dr. Ahmad assigned a GAF score denoting 
moderate occupational impairment but also stated that the 
veteran's vocational ability is "quite limited".  From 
those reported findings by the examining psychiatrist, the 
Board is unable at this time to determine the appropriate 
rating for the veteran's PTSD and finds that clarification of 
Dr. Ahmad's report should be sought prior to a final 
disposition of the appeal on the issue of entitlement to an 
initial evaluation in excess of 30 percent for PTSD.  This 
case will be remanded to the RO for that purpose.

Accordingly, this case is REMANDED to the RO for the 
following:

The RO should request that Dr. Sohail I. 
Ahmad of Fort Gratiot, Michigan, issue an 
addendum to the report of his evaluation 
of the veteran of July 1999, after a 
further interview of the veteran, if 
deemed necessary by Dr. Ahmad, and offer 
an opinion as to the extent of the 
industrial/occupational impairment 
imposed on the veteran by PTSD 
symptomatology.  Specifically, Dr. Ahmad 
should offer an opinion on the question 
of whether it is more likely, less 
likely, or at least as likely as not that 
PTSD symptomatology is so severe as to 
preclude the veteran from securing or 
following  substantially gainful 
employment.  In the event that Dr. Ahmad 
is unavailable, the RO should arrange for 
the veteran to be evaluated by another 
specialist in psychiatry, who should be 
requested to respond to the same 
questions.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim may 
now be granted.  If the decision remains adverse to the 
veteran, he should be provided with an appropriate 
Supplemental Statement of the Case and an opportunity to 
respond thereto.  The case should then be returned to the 
Board for further appellate consideration, if otherwise in 
order.  The purposes of this REMAND are to assist the veteran 
and to obtain clarifying medical information.  By this 
REMAND, the Board intimates no opinion as to the ultimate 
disposition of the appeal.  No action is required of the 
veteran until he receives further notice.  The Board points 
out to the veteran that, when a claimant, without good cause, 
fails to report for a necessary examination, a claim for an 
increased evaluation shall be denied.  38 C.F.R. § 3.655 
(2000).  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 



